United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1893
                                    ___________

Stanley Carter Liggins,                *
                                       *
            Petitioner - Appellant,    *
                                       * Appeal from the United States
     v.                                * District Court for the Southern
                                       * District of Iowa.
Ken Burger, Warden,                    *
                                       *
            Respondent - Appellee.     *
                                  ___________

                              Submitted: December 13, 2004
                                 Filed: September 1, 2005
                                  ___________

Before BYE, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

BYE, Circuit Judge.

       Stanley Carter Liggins was convicted in Iowa state court of first-degree murder
in the death of nine-year-old Jennifer Lewis. Liggins's direct appeal and state petition
for post-conviction relief were denied. Thereafter, he petitioned the federal district
court for habeas corpus relief under 28 U.S.C. § 2254. The district court1 dismissed
the petition and issued a certificate of appealability (COA). On appeal, Liggins asks
us to dismiss the indictment or vacate his conviction and remand for a new trial. We
affirm.

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
                                           I

        The burned body of nine-year-old Jennifer Lewis was found on the grounds of
Jefferson Elementary School in Davenport, Iowa, at approximately 9:00 p.m. on
September 17, 1990. A medical examination revealed her death was caused by
manual strangulation; she had been sexually abused prior to death and was not alive
at the time her body was burned. Jennifer, who lived with her mother Sherry Glenn
and stepfather Joseph Glenn in Rock Island, Illinois, had last been seen at
approximately 6:30 p.m. purchasing gum at Mac's Liquor Store in Rock Island.

        On July 27, 1992, Liggins was charged in Iowa state court with first-degree
murder, willful injury, first-degree sexual abuse, first-degree kidnapping and arson.
He entered not guilty pleas. On October 1, 1992, Liggins moved to set aside or
dismiss the charges, arguing, among other things, Iowa lacked criminal jurisdiction.
The court denied Liggins's motion and on February 10, 1993, the case proceeded to
trial. At the close of the state's case, the court granted Liggins's motion for judgment
of acquittal on the arson charge but denied the motion as to the remaining charges.
The jury found Liggins guilty on all remaining counts and he was sentenced to three
life terms and a term not to exceed ten years on the willful injury conviction.

      On appeal, the Iowa Supreme Court reversed the willful injury, first-degree
sexual abuse, and first-degree kidnapping convictions concluding the state failed to
present evidence establishing territorial jurisdiction. The Court denied Liggins's
motion to set aside the murder conviction on sufficiency of evidence grounds, but
reversed the conviction because the trial court erred by allowing in evidence of
Liggins's drug dealing. State v. Liggins, 524 N.W.2d 181, 186, 188-89 (Iowa 1994)
(Liggins I). In July 1995, the state retried Liggins on the first-degree murder charge.
The jury found him guilty and he was sentenced to life imprisonment.




                                          -2-
       In his direct appeal following the second trial, Liggins argued the state lacked
territorial jurisdiction over the murder charge because there was no proof the murder
occurred in Iowa. Liggins also argued one of the jury instructions erroneously
advised the jury it did not have to find the murder occurred in Iowa. Finally, he
argued there was insufficient evidence to prove he murdered Jennifer.2 The Iowa
Supreme Court rejected Liggins's arguments and affirmed the first-degree murder
conviction. State v. Liggins, 557 N.W.2d 263, 270 (Iowa 1996) (Liggins II).
Liggins's state-court petition for post-conviction relief was also denied. Liggins v.
State, No. 99-1188, 2000 WL 1827164, at *10 (Iowa Ct. App. Dec. 13, 2000)
(Liggins III).

       Liggins next filed a § 2254 habeas corpus petition arguing 1) ineffective
assistance of trial and appellate counsel, 2) lack of territorial jurisdiction, 3)
instructional error, 4) Fourth, Fifth, Sixth and Fourteenth Amendment violations, 5)
sufficiency of the evidence, 6) violations of Brady v. Maryland, 373 U.S. 83 (1963),
and 7) newly discovered evidence. The district court dismissed the petition but
granted a COA. In this appeal, Liggins argues 1) there was insufficient evidence to
prove he murdered Jennifer, 2) Iowa lacked jurisdiction to try him for murder because
there was insufficient evidence to show the murder occurred in Iowa, 3) the jury was
improperly instructed regarding the proof necessary to establish territorial
jurisdiction, 4) the prosecution violated Brady, and 5) the federal district court erred
when it denied his motion for discovery and an evidentiary hearing on his claim of
newly discovered evidence.




      2
       Liggins raised additional arguments in his direct appeal and state post-
conviction proceedings which are not relevant to this proceeding.

                                          -3-
                                           II

      Our review of Liggins's claims is governed by the Anti-Terrorism and Effective
Death Penalty Act of 1996(AEDPA). We may not grant a writ of habeas corpus with
respect to any issue decided by the Iowa courts unless the decision "was contrary to,
or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court" or the decision "was based on an unreasonable
determination of the facts in light of the evidence presented in the State court." 28
U.S.C. § 2254(d)(1), (2). In Penry v. Johnson, 532 U.S. 782 (2001), the Supreme
Court reiterated its interpretation of § 2254(d)(1)'s "contrary to" and "unreasonable
application of" federal law standards.

             A state court decision is "contrary to" clearly established
             precedent if the state court either "applies a rule that
             contradicts the governing law set forth in our cases," or
             "confronts a set of facts that are materially
             indistinguishable from a decision of this Court and
             nevertheless arrives at a result different from our
             precedent." A state court decision will be an "unreasonable
             application of" our clearly established precedent if it
             "correctly identifies the governing legal rule but applies it
             unreasonably to the facts of a particular prisoner's case."

                                          ***

             Distinguishing between an unreasonable and an incorrect
             application of federal law, we clarified that even if the
             federal habeas court concludes that the state court decision
             applied clearly established federal law incorrectly, relief is
             appropriate only if that application is also objectively
             unreasonable.
532 U.S. at 792-93 (citations omitted).



                                          -4-
       When reviewing a district court's denial of a § 2254 petition, we review the
district court's findings of fact for clear error and conclusions of law (as cabined by
AEDPA) de novo. King v. Bowersox, 291 F.3d 539, 540 (8th Cir. 2002).

                                           A

       Liggins first argues there was insufficient evidence to find him guilty beyond
a reasonable doubt of first-degree murder. Within the context of § 2254, we consider
"whether, after viewing the evidence in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319 (1979) ("[U]nder 28
U.S.C. § 2254 . . . the applicant is entitled to habeas corpus relief if it is found that
upon the record evidence adduced at the trial no rational trier of fact could have found
proof of guilt beyond a reasonable doubt.") (citation omitted). We presume the
findings of fact made by the Iowa courts are correct unless Liggins rebuts the
presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Hall v.
Luebbers, 341 F.3d 706, 712 (8th Cir. 2003).

      Based on the evidence presented at trial, the Iowa courts held the jury properly
convicted Liggins of first-degree murder. The evidence, viewed in the light most
favorable to the verdict, demonstrates the following. At the time of the murder,
Liggins resided at the Hillside Motel in Rock Island. He became acquainted with
Joseph and Sheri Glenn the summer before the murder and frequently visited their
home. About a week before the murder, a neighbor noticed Liggins's car parked a
block from the Glenn home at about 6:30 p.m. and saw Jennifer talking to him
through the window. On the day of the murder, Liggins stopped by the Glenns' house
at approximately 5:30 p.m. At about 6:00 p.m., Jennifer's stepfather told her she
could ride her bicycle to a friend's home. Within minutes, Liggins excused himself
and left. A neighbor testified she saw Liggins drive his car down the street and stop
before motioning Jennifer over to his car. The two spoke briefly before Jennifer got

                                          -5-
on her bicycle and returned home. Liggins returned to the Glenn house ahead of
Jennifer and reentered. After Jennifer returned, Liggins said he wanted some
chewing gum and Jennifer produced a dollar bill saying she was going to nearby
Mac's Liquor store to buy him gum. Within minutes of Jennifer's departure, Liggins
left the Glenn home.

        Charlotte McCray, the owner of Mac's, testified Jennifer bought a package of
gum from her at approximately 6:30 p.m. A second witness, Antonio Holmes,
testified he stopped at Mac's at 6:30 p.m. and saw a man matching Liggins's
description standing outside the store next to a car. Upon entering the store, Holmes
saw a young girl buying a package of gum with a dollar bill. When he left, Holmes
noted the girl and Liggins were nowhere to be seen; Jennifer was not seen alive again.
Two days after the murder, Holmes picked Liggins's photograph from a photographic
lineup.

       Jennifer's burned body was discovered across the river in Davenport, Iowa
around 9:00 p.m. The investigation revealed her body had been doused in gasoline
and set on fire. A witness, Lloyd Eston, testified he and his wife drove by Jefferson
School between 8:15 and 8:30 p.m. and saw a man standing by a red four-door
foreign-looking car (Liggins frequently drove a red Peugeot registered to his
girlfriend Brenda Adams). Eston could not describe the man or state conclusively
whether he made these observations on the night Jennifer was killed, but testified he
was "pretty sure" the car was the red Peugeot.

        A second witness, Wanda Hughes, testified she observed the red Peugeot near
the school around 9:00 p.m. and noticed a fire burning on the school grounds.
Hughes also testified one of the car's taillights was dimmer than the other. At trial,
the state offered the rear portion of the Peugeot into evidence and demonstrated when
illuminated one of the lights was dimmer.



                                         -6-
       The state also offered testimony from a resident of the Hillside Motel
indicating he heard Liggins take a forty-five-minute shower at 4:00 a.m. the morning
after the murder. Additionally, the state offered statements Liggins made to police
showing he lied about his whereabouts the night of the murder. Liggins told police
he went home after leaving the Glenn residence and called his sister twice but got an
answering machine. Telephone records disproved the claim. Further, Liggins told
police he had not seen or talked to Jennifer on the street the evening of the murder,
but later admitted talking to her when told neighbors had seen her talking to a man
they identified as Liggins. Next, the state offered testimony from Donna Atkins,
Liggins's neighbor, indicating she walked by the Peugeot the day after the murder,
smelled gas and saw a gas can in the backseat. Next, the state offered a gas can
recovered from the Peugeot bearing Liggins's fingerprints, as well as evidence
suggesting the backseat of the car had been washed recently. Finally, the state called
Frank Reising who testified Liggins confessed to murdering Jennifer while the two
shared a jail cell. Reising testified that after watching a television news report about
the murder, Liggins told him he "did it and wouldn't get [convicted] for it" because
"they didn't have nothing on [him]."

       Liggins does not contend the evidence, if accepted, is insufficient to support
the verdict. Rather, he offers additional evidence to show the state's evidence was
largely unreliable. For example, he argues Holmes testified he contacted police after
the murder because McCray told him Jennifer was in the store when he came in.
McCray, however, testified she did not recall if anyone else was there when Jennifer
came in. She further testified Jennifer said a friend was waiting and McCray thought
a girl was waiting outside. Liggins also points to a police report indicating Holmes
was intoxicated when he identified Liggins's photograph and later told police he was
uncertain of the identification.

      Next, Liggins attacks the testimony of the witnesses who observed his car in
the area of the murder. Liggins argues Eston's identification of the Peugeot was

                                          -7-
tentative; Eston could only state the car he saw was similar to the Peugeot. Further,
Eston was unable to provide any description of the person standing near the trunk of
the car except to say it was a male. Liggins also argues Eston's testimony is
unreliable because it was presented by deposition and he was unable to cross-examine
the deposition. Finally, Eston saw no fire at the time he observed the car.

        Similarly, Liggins argues Hughes's testimony is unreliable because she saw the
fire "a little after nine" while evidence established the police were called before 9:00
p.m. Further, Liggins contends Hughes was unable to provide an exact date for when
she observed the fire and initially testified she could not even give a month. Later,
Hughes testified it was likely September. Finally, Liggins argues Hughes's testimony
regarding the appearance of the taillights was unreliable because she saw the vehicle
at a distance of three blocks. Hughes testified nothing impeded her vision but was
impeached with her testimony from the first trial indicating there may have been
bushes blocking her view.

       Liggins's attacks on the other evidence are of a similar ilk. He counters the
state's evidence about the backseat of the Peugeot by arguing a window seal was
defective and allowed rain to seep in soaking the floor. Liggins attempts to rebut
evidence about the lengthy shower with testimony from his girlfriend indicating he
spent the night at her home. Liggins counters Atkins's testimony about smelling gas
with testimony from his girlfriend stating she had the car at the time Atkins claims to
have made her observations. As for the purported jailhouse confession, Liggins
argues Reising's testimony is unreliable because he admitted Liggins rarely spoke, did
not trust him, and only testified to curry favor with police. Finally, Liggins points to
the absence of any forensic evidence, e.g., hair, fibers, blood, etc., connecting him to
the crime despite an exhaustive investigation.

      The district court found some of the evidence conflicting and less than helpful
to the prosecution but concluded the jury properly weighed the evidence and

                                          -8-
credibility of the witnesses. The district court further found the Iowa courts'
determination that there was sufficient evidence to support the verdict was not
unreasonable. We agree. We presume the findings of fact made by the Iowa courts
are correct unless rebutted by clear and convincing evidence. See § 2254(e)(1).
Because we are not satisfied Liggins has presented sufficient evidence to call these
findings into question, we reject his attack on the sufficiency of the evidence.

                                           B

       Liggins next argues the Iowa Supreme Court erred in concluding there was
sufficient evidence to prove the murder occurred in Iowa.

       Under Iowa law, a person is subject to criminal prosecution if "[t]he offense
is committed either wholly or partly within this state." Iowa Code § 803.1(1)(a).
Because territorial jurisdiction is an essential element of the crime, it must be proved
beyond a reasonable doubt. Liggins I, 524 N.W.2d at 184-85. In cases of murder,
Iowa Code § 803.1(2) creates a permissive rebuttable presumption of territorial
jurisdiction by providing "[i]f the body of a murder victim is found within the state,
the death is presumed to have occurred within the state." Id. at 185.

       In his direct appeal, Liggins argued there was insufficient evidence to prove
territorial jurisdiction. The Iowa Supreme Court rejected the argument, holding

      Jennifer's body was found in Davenport, Iowa. Further, the evidence in
      the record does not conclusively establish if she was killed in Iowa or
      Illinois. We conclude that there was sufficient evidence to establish
      Iowa's territorial jurisdiction on the murder charge and that Liggins did
      not rebut the statutory presumption.

Liggins II, 557 N.W.2d at 266-67.



                                          -9-
       The district court held the Court's territorial jurisdiction ruling did not violate
Liggins's due process rights because "there was a 'rational connection' between the
basic fact proved, that is, the location of Jennifer's body, and the ultimate fact
presumed, that is, her death occurred in Iowa." Liggins, however, contends the
location of Jennifer's body was insufficient proof she was killed in Iowa. He points
to the Iowa Supreme Court's ruling that there was insufficient evidence to prove the
other crimes occurred in Iowa and argues the statutory inference alone is
constitutionally insufficient to establish proof beyond a reasonable doubt.

        "[T]he Due Process Clause protects the accused against conviction except upon
proof beyond a reasonable doubt of every fact necessary to constitute the crime with
which he is charged." In re Winship, 397 U.S. 358, 364 (1970). "This bedrock,
axiomatic, and elementary [constitutional] principle prohibits the State from using
evidentiary presumptions in a jury charge that have the effect of relieving the State
of its burden of persuasion beyond a reasonable doubt of every essential element of
a crime." Francis v. Franklin, 471 U.S. 307, 313 (1985) (citations and quotation
marks omitted). "[A] criminal statutory presumption must be regarded as 'irrational'
or 'arbitrary,' and hence unconstitutional, unless it can at least be said with substantial
assurance that the presumed fact is more likely than not to flow from the proved fact
on which it is made to depend." Leary v. United States, 395 U.S. 6, 36 (1969).

       Here, the presumption of territorial jurisdiction in the murder charge was
neither irrational nor arbitrary. Jennifer's body was discovered within a few hours of
her disappearance only minutes from where she was last seen. She was strangled and
the evidence tended to show she died within minutes. Additionally, Liggins was in
the area of Jennifer's kidnaping when it occurred, was seen talking to her, and had
ample time to transport her to Iowa, kill her, and return to Illinois. Thus, there is
substantial assurance the presumed fact (Jennifer was murdered in Iowa) is more
likely than not to flow from the proved fact (Jennifer was found murdered in Iowa).
Accordingly, we reject this claim of error.

                                           -10-
                                            C

      Liggins next argues an improper jury instruction relieved the jury of its
obligation to find the murder occurred in Iowa. We disagree.

       Liggins was tried for first-degree murder under a theory of felony-murder,
requiring the state to prove Liggins either

      (a) acted willfully, deliberately, premeditatedly and with a specific intent
      to kill Jennifer Lewis; or

      (b) was participating in the offense of Willful Injury, Sexual Abuse, or
      Kidnapping of or to Jennifer Lewis as defined in Instruction No. 23.

App. at 393A.

        The jury was further instructed it had to find one of the alleged offenses "was
committed wholly or partly within the State of Iowa." App. at 393A. Finally, Jury
Instruction 23 told the jury: "A person participates in an offense beginning with the
first act done toward the commission of the offense and ending when the person has
been arrested or has escaped from pursuers." App. at 393B.

        Liggins contends these jury instructions permitted the jury to find territorial
jurisdiction "[a]s long as [Liggins] got to Iowa before he was arrested, [because] all
'acts' that were 'done toward the commission of the offense' continued in Iowa." In
other words, if the jury believed Liggins committed any of the acts alleged, and then
later traveled to Iowa, territorial jurisdiction was established irrespective of where the
acts occurred.

     The Iowa Supreme Court concluded the instructions were a correct statement
of Iowa law, and the trial court properly instructed the jury on the issue of

                                          -11-
"participating" because Liggins was tried on the theory of felony murder. Liggins II,
557 N.W.2d at 267. "The definition contained in Instruction No. 23 was used to
define the concept of 'participating in a forcible felony' for purposes of the felony-
murder rule." Id.

        Generally, issues relating to jury instructions in state-court proceedings involve
"the application and interpretation of state law." Louisell v. Dir. of Iowa Dept. of
Corrections, 178 F.3d 1019, 1022 (8th Cir. 1999) (citing Estelle v. McGuire, 502 U.S.
62, 67-68 (1991)). An instruction correctly setting forth state law does not, however,
necessarily satisfy due process concerns. Id. We may grant habeas corpus relief
when a "jury instruction constituted 'a fundamental defect' that resulted 'in a complete
miscarriage of justice, [or] an omission inconsistent with rudimentary demands of a
fair trial." Id. (citations omitted). Here, we find no such defect or omission. The jury
was instructed it had to find one of the offenses was committed partly or wholly in
Iowa. Instruction 23 defining participating in an offense did not relieve the jury of
its duty to make such a finding. Thus, we find no merit in Liggins's argument.

                                           D

       Liggins next contends the state suppressed several police reports in violation
of Brady v. Maryland. Under Brady, the government must disclose any evidence
both "favorable to an accused" and "material either to guilt or to punishment." 373
U.S. at 87. Brady applies to exculpatory and impeachment evidence, United States
v. Bagley, 473 U.S. 667, 676 (1985), whether or not the accused has specifically
requested the information, Kyles v. Whitley, 514 U.S. 419, 433-34 (1995). Evidence
favorable to the accused is material "if there is a reasonable probability that, had the
evidence been disclosed to the defense, the result of the proceeding would have been
different." Id. at 433-34 (quoting Bagley, 473 U.S. at 682). "The question is not
whether the defendant would more likely than not have received a different verdict
with the evidence, but whether in its absence he received a fair trial, understood as

                                          -12-
a trial resulting in a verdict worthy of confidence. Id. at 434. When analyzing a
Brady claim, we do not consider the items of suppressed evidence individually, but
rather collectively to determine whether they undermine confidence in the verdict.
United States v. Gonzales, 90 F.3d 1363, 1368 (8th Cir. 1996) (citing Kyles, 514 U.S.
at 436).

             1.    Sarah Bea

      Liggins contends a police report detailing an interview with Sarah Bea
conducted on the evening of the murder contains, or would have led him to,
exculpatory evidence. The report states

      [Bea] had been driving [past Jefferson School on the evening of the
      murder]. She thought right around 9:00 p.m. or so. She observed what
      she thought was garbage burning in the field behind Jefferson School
      with a couple other smaller fires in that general area. She thought
      nothing unusual of it and drove by, said she saw what she thought was
      a red Camaro also driving by slowly in front of her, westbound, had no
      idea of the plates or any description of the occupants. She had no
      further information.

       The report was not disclosed to the defense and Bea did not testify at either
trial. On September 24, 1996, Bea contacted the Davenport Police Department
claiming she had information about Jennifer's murder. An officer conducted an
interview of Bea on November 6, 1996. During the interview, Bea reported driving
to pick up a prescription just before 9:00 p.m. on the night of the murder. On the way
home, she claimed to have observed three white males in a small white car near
Jefferson School. She said a very thin man wearing a hat exited the white car and
stood by what she believed were burning logs. Bea reported seeing the man return
to the white vehicle and drive it wildly towards her car. Although she was
accompanied by two young daughters, Bea claimed she positioned her car so the
white vehicle would collide with her car if it attempted to pass by. Bea further

                                        -13-
claimed she confronted the other driver about setting her neighborhood on fire and
asked whether he wanted to fight.

       Bea described the driver's hat as a brown, winter-looking style hat with a
broken arrow in the headband. Bea claimed the driver yelled, acted "crazy," and then
left by driving into the ditch to get past her car. Bea told the investigator she got out
of her car and walked to the fire. After discovering she had no blanket with which
to extinguish the fire, she pounded on the school door to alert others. According to
Bea, she was unable to make any contact and returned home where she placed a call
to police. Bea claimed she reported this information and provided her name, address,
and the license plate number of the white car. Thereafter, Bea drove to the bus station
to pick up her husband but later returned to the fire where she spoke to a detective
who took her to the site of the fire. Bea said she withheld her name from the
detective during this return visit but did give her address. Bea then claimed she
returned home and spoke to her husband who instructed her not to speak to the police
about the incident. Despite her husband's instruction, she returned to the scene a third
time and told police her name was Peggy Ross. According to Bea, she did not give
her real name because she felt physically threatened by her husband and hoped the
investigating officers would contact her friend, Peggy Ross, who would send them
to her. Bea claimed she did not contact the authorities again because her husband
cautioned her to think about the risks posed to him and their children.

       During the interview, Bea told the investigator she saw a television report
about Jennifer's funeral a few days after September 17, 1990. She claimed the report
showed a man helping a woman into a limousine and he was wearing the same hat she
had seen on the driver of the white car. Bea said she called the County Attorney's
office and the offices of Liggins's lawyers during the 1995 trial but received no return
call. Finally, Bea told the interviewer her son was an inmate at the same penitentiary
as Liggins and she had asked him to get a message to Liggins. A few days later,
Liggins called and asked her to talk to his attorney.

                                          -14-
      Liggins contends the police report of the 1990 Bea interview contains
exculpatory information and the state suppressed it in violation of Brady. He argues
suppression of the report prevented him from presenting Bea's favorable and material
testimony. The state contends Liggins failed to prove the report was suppressed and
argues it is neither favorable nor material.

       The Iowa Court of Appeals and the district court concluded the report was
suppressed. We agree. To constitute a Brady violation, however, there must be "a
reasonable probability that had the evidence been disclosed to the defense, the result
of the proceeding would have been different." Bagley, 473 U.S. at 682. The state
court found notable inconsistencies between the substance of the September 17, 1990,
police report and Bea's version of events six years later. For example, on the night
of the murder, Bea reported seeing a red Camaro but six years later she recalled
confronting a small white vehicle. The September 17, 1990, report says Bea was
unable to give a description of the occupants of the red Camaro, but six years later
she gave detailed descriptions of the occupants of the white car and their clothing.
The earlier report indicates Bea could not provide the license plate number of the
Camaro, but six years later she claimed to have provided the license plate of the white
vehicle. Finally, the state court found the credibility of Bea's 1996 statement
diminished by her natural motivation to improve conditions for her son at the
penitentiary. Liggins III, 2000 WL 1827164, at *4.

             2.     Daryl Sheese, Shawn Saunders, and Michael Armstrong

       On the date of the murder, Liggins was the tenant at Hillside Apartments in
Rock Island. The state called Donna Atkins who testified she frequently saw the
Peugeot parked in front of her boyfriend Daryl Sheese's apartment in the Hillside
Apartments' parking lot. She testified she walked past the vehicle on the morning of
September 18, 1990, noticed the strong odor of gasoline, and saw a gas can sitting on
the back seat. In September 1990, police interviewed Daryl Sheese, Shawn Saunders,

                                         -15-
and Michael Armstrong about Liggins and their observations of his Peugeot. The
reports of those interviews were not disclosed to the defense and Liggins contends
they were exculpatory because they cast doubt on Atkins's testimony.

       Sheese was a resident of Hillside Apartments at the time of the murder. When
shown a photo of the maroon Peugeot, he did not recall seeing the vehicle on
September 18, 1990, but did recall seeing a brown Mustang. Liggins contends the
report proves Atkins was mistaken about seeing his car and she really saw a brown
Mustang. The Iowa Court of Appeals found the report was suppressed and might
have been useful to the defense. The court, however, determined the report was not
material because Sheese was an alcoholic who was moving out of his apartment and
into an alcohol treatment facility. Further, the court concluded Sheese's statement he
"did not remember" seeing the Peugeot on September 18, 1990, and his recollection
of seeing the brown Mustang, were not so compelling as to generate a reasonable
probability the outcome of the proceeding would have been different. Id. at *5.

        Police also interviewed Shawn Saunders, another resident of the Hillside
Apartments. The police report disclosed Saunders owned a brown Mustang,
frequently parked it in the Hillside Apartments' parking lot, but it never had a gas can
in it. The report also said Saunders had seen the Peugeot and Liggins in the vicinity
of the apartments in the past. The Iowa Court of Appeals found the report was
suppressed and at least somewhat favorable to the defense because it corroborated
Sheese's statement about a brown Mustang. Nevertheless, the court concluded the
report was not material because it did not address whether the Peugeot was present
on September 18, 1990, as Atkins claimed, and there was no reasonable probability
a different outcome would have resulted if the Saunders report had been produced.
Id.

       Finally, Michael Armstrong , another resident of the Hillside Apartments was
interviewed. The report of the interview indicated Armstrong could not say whether

                                         -16-
he had ever seen the Peugeot, but he acknowledged using a brown Mustang owned
by Saunders. He denied having a gas can in the vehicle. The state court again found
the police report was suppressed and possibly favorable to Liggins, but concluded it
was not material because Armstrong's equivocal statements concerning the Peugeot
did not substantially refute Atkins's testimony. Id.

       We do not condone the state's conduct in failing to make these reports available
to the defense. Nevertheless, we cannot say that taken collectively there was a
reasonable probability the outcome of the trial would have been different had they
been produced. Bea's statement is replete with inconsistencies and her credibility is
dubious. The remaining three reports are of questionable value. They hint at the
possibility Atkins may have confused the Peugeot with the Mustang, but do not
sufficiently undermine her testimony as to create a reasonable probability the verdict
would have been different. Thus, we agree there was no Brady violation.

             3.     Funeral Videotape

      At both trials Liggins argued Jennifer's stepfather, Joseph Glenn, was the
murderer. The factual predicate for this theory came, in part, from the testimony of
Roberta Kadera. Kadera stated she drove past Jefferson School at about 9:00 p.m. on
September 17, 1990, saw a fire, and saw a man with long hair running toward the
woods. Kadera testified the man was wearing a black leather jacket with "silver studs
and fringes." Patricia Rhoads, a neighbor of the Glenns, testified Joseph wore a
"black leather jacket all the time." Rhoads described the jacket as having "silver
buttons or silver punch things and . . . tassels." Sherri Glenn testified her husband
once owned such a coat but pawned it prior to September 17, 1990. Joseph testified
he did not own or have access to a leather jacket with metallic decorations in
September 1990.




                                         -17-
       Liggins contends Joseph Glenn's testimony was false. In support of his
contention, Liggins offers a videotape of Jennifer's funeral showing Joseph Glenn
wearing a leather coat. The videotape was broadcast by a Rock Island television
station in September 1990, and a copy was in the possession of the state but not
produced to the defense. Liggins's counsel obtained a copy of the tape after Liggins
was convicted for the second time. The Iowa Court of Appeals found the tape was
not suppressed because it was broadcast by a television station and Brady only
applies when evidence discovered after trial was "known to the prosecution but
unknown to the defense." Id. at *6 (citations omitted). In other words, the videotape
was not evidence known only to the prosecution because it was seen by many people
in the Rock Island area and was equally accessible to the defense. The court further
concluded the tape would not have changed the outcome of the trial because there
were no metallic decorations visible on the jacket. Id.

      The district court concluded the Iowa state court's ruling was a reasonable
application of federal law based upon a reasonable determination of the facts. We
agree. Brady applies to information "exclusively within the prosecutor's control and
knowledge." United States v. Oliver, 908 F.2d 260, 262 (8th Cir. 1990) (quoting
Lugo v. Munoz, 682 F.2d 7, 9 (1st Cir. 1982)). Because the videotape was widely
disseminated and equally available to the defense, we find no Brady violation.
Additionally, having carefully reviewed the videotape, we, like the Iowa Court of
Appeals, are unable to detect any metallic decorations.

                                         E

       Liggins's final argument is the district court erred by refusing to allow
additional discovery and in refusing to hold an evidentiary hearing. We conclude the
district court properly rejected this claim and affirm. See 8th Cir. R. 47B.




                                        -18-
                                          III

      We affirm the district court's denial of habeas relief and dismissal of Liggins's
§ 2254 petition.
                      ______________________________




                                         -19-